   Case 18-17673-SLM Doc 133 Filed 05/25/21 Entered 05/25/21 14:20:53                         Desc Main
                            Document
UNITED STATES BANKRUPTCY COURT            Page 1 of 2
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004- E




                                                                       2UGHU)LOHGRQ May 2521
                                                                                 E\&OHUN
                                                                         86%DQNUXSWF\&RXUW
                                                                         'LVWULFWRI1HZ-HUVH\



In Re:                                                Case No.: 18-17673
 Laura Nicoleau-Berman
                                                      Adv. No.:

                                                       Hearing Date:

                                                       Judge:     Chief Judge Michael B. Kaplan



                      ORDER DIRECTING PAYMENT OF UNCLAIMED FUNDS
                                    

      The relief set forth on the following pageis hereby ORDERED.




  '$7('May 2521
Case 18-17673-SLM   Doc 133    Filed 05/25/21 Entered 05/25/21 14:20:53   Desc Main
                              Document      Page 2 of 2

           May 3, 2021
